ORDER
PER CURIAM:
Brian Thompson appeals his conviction for driving while intoxicated and driving with a revoked license. His sole argument on appeal is that his conviction should be reversed because the officer who arrested him did not see him actually driving, so that no one can prove that he was the one driving the car. We find that there was sufficient circumstantial evidence from which the judge could have determined that Mr. Thompson drove the ear. Because a published opinion would have no precedential value, we affirm by this summary order but have provided the parties with a memorandum setting out the reasons for our decision.
Judgment affirmed. Rule 30.25(b).